Exhibit 10.35
ILLUMINA, INC.
2005 STOCK AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS
          This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) made as of
this ___ day of ______, 20___, between Illumina, Inc., a Delaware corporation
(the “Company”), and ______ (a member of the Company’s Board of Directors who is
not an employee of the Company, the “Participant”), is made pursuant to the
terms of the Company’s 2005 Stock and Incentive Plan (the “Plan).
          Section 1. Definitions. Capitalized terms used herein but not defined
shall have the meanings set forth in the Plan.
          Section 2. Restricted Stock Unit Award. The Company hereby confirms
the grant to the Participant of an award (the “Award”) of restricted Stock Units
(the “RSUs”). The RSUs are notional, non-voting units of measurement based on
the Fair Market Value of the Common Stock, which will entitle the Participant to
receive a payment, subject to the terms of the Plan and this Agreement, in
Common Stock within thirty (30) days following the applicable Vesting Date (as
defined below).
          The number of RSUs subject to this Award and the effective date of
such grant are as follows:
          Number of
               RSUs Granted:    __________________
          Date of Grant:          __________________
          Section 3. Vesting Requirements. The Award of RSUs will vest, if not
previously forfeited, on the earlier to occur of (i) the one-year anniversary of
the date of grant and (ii) the date immediately preceding the date of the Annual
Meeting of the Company’s stockholders for the year following the year of grant
(the “Vesting Date”).
          Section 4. Termination of Service. In the event of the Participant’s
termination of service as a member of the Board of Directors of the Company for
any reason, any unvested portion of any Award shall be immediately forfeited and
automatically canceled without further action of the Company. No Shares shall be
issued or issuable with respect to any portion of the Award that terminates
unvested and is forfeited.

 



--------------------------------------------------------------------------------



 



          Section 5. Payment of RSUs.
          (a) General. Subject to the provisions of Section 5(c) hereof, payment
in respect of the RSUs hereunder shall be made in Common Stock within thirty
(30) days following the Vesting Date. The number of Shares to be distributed in
respect of the RSUs will be determined in accordance with the terms of this
Agreement and the Plan.
          (b) Tax Obligations. The Participant shall be solely responsible for
any and all federal, state and local taxes due with respect to the Award and any
payment hereunder.
          (c) Stock Sale Arrangement. Because the vesting of RSUs creates tax
obligations on the part of Participants and the Company has no authority to
withhold otherwise deliverable shares from, or to make tax payments on behalf
of, members of the Company’s Board of Directors who are not employees of the
Company, the Company is hereby offering to the Participant the opportunity at
the time of executing this Agreement to elect to sell to the Company, on the
Vesting Date, a whole number of RSUs equal as nearly as possible to [40%] of the
RSUs covered by the Award, at a price per RSU equal to the Fair Market Value of
a share of the Common Stock on the Vesting Date. If the Participant elects to
participate in this stock sale arrangement, the Company will remit promptly to
the Participant the aggregate purchase price for the RSUs so purchased at the
address specified by the Participant at the end of this Agreement and will pay
the balance of the RSUs in the manner provided in Section 5(a) of this
Agreement.
          Please indicate whether or not you wish to participate in this stock
sale arrangement by checking the appropriate box at the end of this Agreement.
          Section 6. Restrictions on Transfer. Except as provided in Section
5(c) hereof, no portion of the Award may be sold, assigned, transferred,
encumbered, hypothecated or pledged in any way by the Participant, other than to
the Company as a result of forfeiture of the Award as provided herein, unless
and until the payment of the RSUs in accordance with Section 5(a) hereof.
          Section 7. Limitation of Rights. The Participant shall not have any
privileges of a shareholder of the Company with respect to the Common Stock
payable hereunder, including without limitation any right to vote such Common
Stock or to receive dividends or other distributions in respect thereof, until
the date of the issuance to the Participant of a share certificate evidencing
such Common Stock.
          Section 8. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          Section 9. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the legatees, distributees, and personal representatives
of the Participant and the successors of the Company.
          Section 10. Entire Agreement. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.
          
 

 



--------------------------------------------------------------------------------



 



          By your signature and the signature of the Company’s representative
below, you and the Company agree that this Award is granted under and governed
by the terms and conditions of the Plan and this Agreement. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee of the Board of Directors of the
Company upon any questions relating to the Plan and this Agreement. Participant
further agrees to notify the head of the Company’s Human Resources Department in
writing upon any change in the residence address indicated below.

              PARTICIPANT:   ILLUMINA, INC.
 
           
 
  By        
 
           
Signature
           
 
      Title     
Print Name
         
 
           
 
           
 
           
Residence Address
           

Participant’s Election Regarding Stock Sale Arrangement:

  o    I DO NOT wish to participate in the stock sale arrangement described in
Section 5(c) above.     o    I DO wish to participate in the stock sale
arrangement described in Section 5(c) above.

 